DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 4 of the remarks, filed 08/16/2022, with respect to the amended claim 1 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Takahashi (US 20120050468 A1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 20120027375 A1) in view of Takahashi (US 20120050468 A1) and Arai et al. (US 20120050472 A1).
Regarding claim 1, Yasui teaches a 2D/3D video conversion apparatus (figs. 2 and 7) comprising: 
a 2D/3D interface component (28 of fig. 2, the output module 28 comprising the 2D/3D interface component,  28a and 39 and 41 of fig. 7, the combined 39 and 41 are treated as the 2D/3D interface component) disposed between a video processor (26 of fig. 2) of a computing device (11 of fig. 2) and a 2D display device (15 of fig. 2) to intercept an incoming 3D video stream (38 of fig. 7, [0060-0061] If receiving a 3D video signal, the 3D/2D converting module 39 converts the received 3D video signal into an ordinary 2D video signal and outputs the latter to the frame rate converting module 41), 
the 2D/3D interface component (the combined 39 and 41 of fig. 7) configured to re-format the incoming 3D video stream into a frame sequential format video signal ([0060] If receiving a 3D video signal, the 3D/2D converting module 39 converts the received 3D video signal into an ordinary 2D video signal and outputs the latter to the frame rate converting module 41. The converted frame rate of the ordinary 2D video signal is treated as the frame sequential format video signal that is displayed on the video display device, 15 of figs. 2 and 7, [0064]. (Fig. 8B, a frame sequential format is Frame 3 (L), Frame 3 (R) Frame 2 (L), Frame 2 (R) Frame 1 (L), Frame 1 (R), and Fig. 8E a frame sequential format is Frame 3-4, Frame 3-3, Frame 3-2, Frame 3-1, Frame 2-4, Fame 2-3, Frame 2-2, Frame 2-1, Frame 1-4, Frame 1-3, Frame 1-2, and Frame 1-1) compatible (Fig. 8B, [0063]from a frame rate 60Hz to a double frame rate 120 Hz is considered a compatible) with standard 2D display devices (15 of fig. 7, the ordinary 2D video is displayed on any suitable and conventional 2D display devices, the paragraphs [0037, 0043, and 0058] show the display 15 is the 2D display), and 
also generate a sync signal output (SC of fig. 7, [0028] sync signal (shutter control signal SC) for operation of the 3D glasses 12, [0040] a shutter control signal SC which indicates right-eye video display periods and left-eye video display periods and outputs it to the 3D glasses 12 via an output terminal),
the frame sequential format video signal thereafter directed as an input to the 2D display device (15 of figs. 2 and 7, the converted frame rate of the ordinary 2D video signal is the input of the display); and 
a 3D viewing device (12 of fig. 7) configured to receive as an input the sync signal generated by the 2D/3D interface ([0066] a shutter control signal SC indicating right-eye video display periods and left-eye video display periods and outputs the generated shutter control signal SC to the 3D glasses 12 via an output terminal 47), 
wherein a user looking through the 3D viewing device perceives a projection of 3D images on a 2D display device receiving the frame sequential video format created by the 2D/3D interface ([0024, 0040] The user can thus recognize 3D video, [0067] the 3D glasses 12 are controlled by the shutter control signal SC supplied from the video output processing module 45 so that the left-eye shutter is closed when the right-eye video is displayed and the right-eye shutter is closed when the left-eye video is displayed. The user can thus recognize 3D video).
It is noted that Yasui does not disclose 
(A) by splitting each incoming frame into a pair of half-size frames such that each half-size frame occupies a separate output frame in the transmission sequence, the 2D/3D interface component further configured to interpolate additional pixels for each output frame so as to provide a full-size output frame for each presented half-size frame, 
(B) the interface component generates a timing signal synchronized with the transmission of each separate full-size frame of the frame sequential output and an input the timing signal to the 3D viewing device. 
Takahashi teaches (A) by splitting each incoming frame into a pair of half-size frames such that each half-size frame occupies a separate output frame in the transmission sequence (figs. 7, 10, and 15 for examples; SAPARATION of fig. 7, [0085]), the 2D/3D interface component further configured to interpolate additional pixels for each output frame so as to provide a full-size output frame for each presented half-size frame (INTERPOLATION OF ZERO AT ODD NUMBERED POSTION and INTERPOLATION OF ZERO AT EVEN NUMBERED POSTION of fig. 7 to produce LEFT EYE DISPLAY IMAGE and RIGHT EYE DISPLAY IMAGE in full size, [0085 and 0115], S33-S39 of fig. 13).
Arai teaches (B) the interface component (1 and 6 of fig. 1) generates a timing signal synchronized with the transmission of each separate full-size ouput frame of the frame sequential output ([0022] The shutter glasses control module 6 sends sync signals synchronized with alternate output timings of left- and right-eye images to a shutter drive control module 61 for shutter glasses, L1’, R1’, L2’, R2’… of fig. 1 as full-size frames) and an input the timing signal to the 3D viewing device ([0022, 0045, and 0053]). 
Arai suggests that the interface component further comprises the 3D image processing module (4 of fig. 1) to convert the input 3D images into 2D images, and outputs the 2D images to the display unit (5 of fig. 1, [0035]) and the user who wears the shutter glasses (61 of fig. 1) can view left-eye images at the left-eye image display timings and right-eye images at the right-eye image display timings, that is, he or she can view 3D images ([0022]).
Taking the teachings of Yasui, Takahashi, and Arai together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the splitted half-size frame and interpolation to produce the full-size frame output (fig. 7) of Takahashi and the timing signal synchronized (1 and 6 of fig. 1) of Arai into the sync signal of Yasui to provide the display device having a 3D image display structure to improve perception of a 3D effect felt by a user for an object within a 3D image, and a control method thereof. 
Regarding claim 2, Yasui modified by Takahashi and Arai teaches the 2D/3D video conversion apparatus as defined by claim 1, Yasui further teaches wherein the apparatus further comprises a 3D controller device (42 and 45 of fig. 7) associated with the user (12 of fig. 7, user wears the glasses) for selecting and manipulating 3D objects appearing on the 2D display ([0019] 3D glasses 12 for allowing a user to recognize 3D video when seeing video displayed on the digital TV broadcast receiver 11, [0024, 0040, and 0067]).
Regarding claim 3, Yasui modified by Takahashi and Arai teaches the 2D/3D video conversion apparatus as defined by claim 1, Yasui further teaches wherein the incoming 3D video stream takes the form of a "side-by-side" (SBS) video format, with left-eye and right-eye half-frames forming each received frame in the incoming video stream (39 and 40 of fig. 7, left and right images are processed side by side).
Regarding claim 6, Yasui modified by Takahashi and Arai teaches the 2D/3D video conversion apparatus as defined by claim 1, Yasui further teaches wherein the 3D viewing element comprises 3D shutter glasses (12 of fig. 7, Yasui; see also 61 of fig. 1, Arai), controlled by the timing signal to provide viewing through a left lens and a right lens (6 and 61 of fig. 1 of Arai for the timing signal is provided to the shutter glasses and the shutter glasses have right lens and left lens as disclosed by Yasui, 12 of fig. 7 of Yasui).

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 20120027375 A1) in view of Takahashi (US 20120050468 A1) and Arai et al. (US 20120050472 A1) as applied to claim 1 and further in view of Gefen et al. (US 20120019636 A1).
Regarding claim 4, Yasui modified by Takahashi and Arai teaches the 2D/3D video conversion apparatus as defined by claim 1. 
However, Yasui modified by Takahashi and Arai does not disclose wherein the 2D/3D interface is further configured to include a frame marker on each re-formatted frame sequential video frame provided as an output.
Gefen teaches wherein the 2D/3D interface is further configured to include a frame marker on each re-formatted frame sequential video frame provided as an output ([0018-0020] markers are embedded into the left and right images).
 Taking the teachings of Yasui, Takahashi, Arai, and Gefen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the markers of Gefen into the combined apparatus of Yasui, Takahashi, and Arai to properly display stereoscopic 3D images without having native stereoscopic 3D screen support, thereby increasing the lifecycle of a screen and saving consumers from the cost of a full upgrade. This is not limited to non-stereoscopic 3D capable screens and may be applied to any screen.
Regarding claim 5, Yasui modified Takahashi, Arai, and Gefen teaches the 2D/3D video conversion apparatus as defined by claim 4, Gefen further teaches wherein the frame marker comprises a first marker to be included on each left-eye frame and a second marker to be included on each right-eye frame (22 of fig. 1 and S4 of fig. 2, [0018]).
Regarding 7, Yasui modified Takahashi, Arai, and Gefen teaches the 2D/3D video conversion apparatus as defined by claim 5, Gefen further teaches wherein the 3D viewing element comprises 3D shutter glasses (60 of fig. 1), controlled by the displayed frame markers to provide viewing through a left lens and a right lens (23 and 60 of fig. 1, S11-S12 of fig. 2, [0020-0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kervec et al. (US 20110285815 A1) discloses Method For Processing Stereoscopic Images And Corresponding Device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425